DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 08/23/2022 has been entered and considered by examiner.


Claim Objections
3.	Claim 3 is objected to because of the following informalities:  
In line 2 of claim 3: “… the first and optical element …” should be changed --… the first optical element …--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (U.S. Pub. No. US 2008/0239422 A1) in view of Kogure (U.S. Pub. No. US 2008/0062542 A1), and further in view of Amitai (U.S. Pub. No. US 2003/0165017 A1).

As to claim 1, Noda (Figs. 1-6) teaches a method of manufacturing an optical device (an eyepiece optical system 21; Fig. 4), the method comprising: 
preparing a first optical element (an eyepiece prism 22) and a second optical element (an eyepiece prism 22) having a pair of corresponding surfaces (surfaces 22d and 23d) (Fig. 4); 
forming a reflective unit (an optical element 24 on which light is reflected; [0062], lines 3-7) on a surface (a surface 22d) of the first optical element (the eyepiece prism 22) from the pair of corresponding surfaces (the surfaces 22d and 23d) (Fig. 4); and 
forming an optical device (the eyepiece optical system 21) by bringing the first optical element and the second optical element into close contact with each other and fastening the first optical element and the second optical element to each other (the eyepiece prism 22 and the deflector prism 23 are joined together with adhesive 25; [0055], lines 4-7) (Fig. 4),
wherein each surface of the pair of corresponding surfaces comprises: 
an inclined surface which is formed to be inclined with respect to a thickness direction of the first optical element (the eyepiece prism 22) and the second optical element (an eyepiece prism 22) (Fig. 4); and 
wherein in the forming the reflective unit, the reflective unit (the optical element 24 on which light is reflected; [0062], lines 3-7) is formed on the inclined surface of the first optical element (the eyepiece prism 22) (Fig. 4).
Noda do not expressly teach [a reflective unit] having a size of 8 mm or less and being  made of a metal material; [wherein each surface of the pair of corresponding surfaces comprises:] two flat surfaces which are formed to extend parallel to the surfaces of the first optical element and the second optical element from both ends of the inclined surface to both ends in a longitudinal direction of the first optical element and the second optical element.
Kogure teaches 
[a reflective unit (conventionally used light reflecting sheet) is made of a metal material (e.g., a metal plate) ([0002], lines 3-4)] having a size of 8 mm or less (e.g., the thickness of the light-reflecting layer is 1.5 mm or less; [0058], lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thin light-reflecting layer as taught by Kogure for a method of manufacturing an eyepiece optical system of Noda because the thin light-reflecting layer is excellent in high reflecting property.
Noda and Kogure do not expressly teach [wherein each surface of the pair of corresponding surfaces comprises:] two flat surfaces which are formed to extend parallel to the surfaces of the first optical element and the second optical element from both ends of the inclined surface to both ends in a longitudinal direction of the first optical element and the second optical element.
Amitai (Figs. 33-34) teaches [wherein each surface of the pair of corresponding surfaces comprises:] 
two flat surfaces (two flat surfaces) which are formed to extend parallel to the surfaces of the first optical element and the second optical element (the lower and the  upper tooth-shaped transparent forms 148) from both ends of the inclined surface to both ends (in case that there exists only one recessed portion in the lower tooth-shaped transparent form 148 and one protruding portion in the upper tooth-shaped transparent form 148 in Fig. 34) in a longitudinal direction of the first optical element and the second optical element (the lower and the upper tooth-shaped transparent forms 148) (Fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an array of partially reflecting surfaces as taught by Amitai for a method of manufacturing an eyepiece optical system of Noda as modified by Kogure because the array of partially reflecting surfaces are used to create the requested a substrate-guided optical beam expander .


As to claim 2, Noda teaches 
wherein the first optical element (the eyepiece prism 22) and second optical element (the deflector prism 23) are made of a same material having a same refractive index (the material, i.e., an acrylic or cycloolefin-based organic material, of the eyepiece prism 22 and the deflector prism 23; [0077], lines 1-4).



As to claim 3, Noda teaches 
wherein the pair of corresponding surfaces (the surfaces 22d and 23d) of the first and optical element and second optical element are formed to come into close contact with each other when being brought into contact with each other (the eyepiece prism 22 and the deflector prism 23 are joined together with adhesive 25; [0055], lines 4-7) (Fig. 4).


As to claim 6, Noda teaches 
wherein forming the optical device by bringing the first optical element and the second optical element into close contact with each other and fastening the first optical element and the second optical element to each other comprises adhering the first optical element and the second optical element to each other with an adhesive made of a material having a same refractive index as the first optical element and the second optical element (the adhesive 25 is formed of, for example, an acrylic or cycloolefin-based organic material, that is a material or the same family as the material of the eyepiece prism 22 and the deflector prism 23; [0077], lines 1-4) (Fig. 4).

As to claim 7, Noda teaches 
wherein forming the optical device by bringing the first optical element and the second optical element into close contact with each other and fastening the first optical element and the second optical element to
each other comprises forming the optical device by curing the first optical element and the second optical element adhered with the adhesive (the adhesive 25 is applied to at least one of the surfaces 22d and 23d, and the eyepiece prism 22 and the deflector prism 23 are then joined together, thereafter, the part of the adhesive 25 that has oozed out from between the surfaces 22d and 23d to outside of the surface coating layers 26 and 27 is, after it has hardened, wiped off and removed; [0057], lines 1-7) (Fig. 4).


As to claim 8, Noda teaches 
wherein the pair of corresponding surfaces (the surfaces 22d and 23d) of the first optical element and the second optical element (the eyepiece prism 22 and the deflector prism 23) and the reflective unit (the optical element 24 on which light is reflected) are formed to have curved surfaces (Figs. 4 and 6A).


6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noda  in view of Kogure as applied to claim 1 above, in view of Amitai as applied to claim 1 above, and further in view of Gupta (U.S. Pub. No. US 2013/0070338 A1).

As to claim 5, Noda, Kogure, and Amitai teach the method of claim 1.
Noda also teaches  
wherein the thickness direction is a direction in which a user views the optical device (the eyepiece optical system 21) from a pupil (an optical pupil E) of the user when the user wears an apparatus (an image display apparatus 1) including the optical device (the eyepiece optical system 21) (Figs. 3-4).
	Noda, Kogure, and Amitai do not expressly teach augmented reality implementation.
	Gupta (Figs. 1-8) teaches 
augmented reality implementation (the hardware platform for realizing augmented reality; [0002], lines 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hardware platform for realizing augmented reality as taught by Gupta for a method of manufacturing an eyepiece optical system of Noda as modified by Kogure and Amitai because augmented reality increases engagement and interaction and provides a richer user experience.


7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai in view of Kogure, and further in view of Yamada (U.S. Pub. No. US 2005/0163416 A1).


As to claim 14, Amitai (Figs. 33-34) teaches a method of manufacturing an optical device, the method comprising: 
preparing a first optical element and a second optical element (a lower and an upper tooth-shaped transparent forms 148) each having a plurality of pairs of corresponding surfaces (surfaces thereof) (Fig. 33); 
forming a plurality of reflective units (the array of partially reflecting surfaces; [0146], lines 1-2) on each of the surfaces of the first optical element (upper similar, tooth-shaped transparent form 148) out of the plurality of pairs of corresponding surfaces (surfaces thereof) (Fig. 33); and 
forming an optical device (a requested SGOD 152) by bringing the first optical element and the second optical element (the two similar, tooth-shaped transparent forms 148) into close contact with each other and fastening the first optical element and the second optical element to each other (Fig. 33), 
wherein the plurality of reflective units (a very thin and flexible polymer sheet 154) are formed on each of the surfaces of the first optical element (the lower tooth-shaped transparent form  148) so as to be spaced apart from each other (Fig. 33). 
Amitai does not expressly teach wherein each of the plurality of reflective units is made of a metal material and has a size of 8 mm or less; by mask deposition.
Kogure teaches 
wherein each of the plurality of reflective units (conventionally used light reflecting sheet) is made of a metal material (e.g., a metal plate) ([0002], lines 3-4) and has a size of 8 mm or less (e.g., the thickness of the light-reflecting layer is 1.5 mm or less; [0058], lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thin light-reflecting layer as taught by Kogure for a method of manufacturing a substrate-guided optical beam expander of Amitai because the thin light-reflecting layer is excellent in high reflecting property.
Amitai and Kogure do not expressly teach by mask deposition.
Yamada (Figs. 5A-5C) teaches 
by mask deposition (by using mask deposition; [0064], lines 6-11; Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used mask deposition as taught by Yamada for a method of manufacturing a substrate-guided optical beam expander of Amitai as modified by Kogure because mask is used to block light during exposure so that only photoresist within desired pattern is exposed.


Response to Arguments
8.		Applicants’ arguments with respect to claims 1-3, 5-8 and 14 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Noda, Kogure, Amitai, Gupta, and Yamada, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.

Conclusion
9.		Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691